         Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 1 of 19




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                     )
LISA PAGE,                                           )
                                                     )
                      Plaintiff,                     )
                                                     )
        v.                                           )        Civil Action No. 19-cv-3675 (TSC)
                                                     )
U.S. DEPARTMENT OF JUSTICE, et al.,                  )
                                                     )
                      Defendants.                    )
                                                     )


     PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO DENY OR DEFER
   CONSIDERATION OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                      PURSUANT TO RULE 56(d)

       After more than 100 pages of briefing on summary judgment and Rule 56(d) issues, the

government’s argument is this: the Court should defer completely to Defendants’ self-serving

declarations; ignore the highly unusual circumstances of the disclosure and the inadequacy of the

government’s pre-disclosure Privacy Act analysis; and deny Plaintiff any opportunity to develop

the record beyond the gap-filled and conclusory accounts put forth by Defendants’ declarants. If

Defendants are correct, agencies could prematurely and artificially cut off any claims brought

under the Privacy Act’s improper disclosure bar, contrary to the basic process contemplated by the

Federal Rules. So long as they ensure that a purported Privacy Act expert signs off orally on any

disclosure, they could insulate themselves from liability—and, indeed, discovery—simply by

preparing conclusory declarations and moving for summary judgment before discovery begins.

That cannot be the law.
         Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 2 of 19




       Discovery will show that Defendants Department of Justice and Federal Bureau of

Investigation willfully violated the privacy rights of Ms. Page, a career government attorney, in

service of partisan political ends. Defendants’ late-night, secretive, and highly unusual disclosure

of Ms. Page’s text messages to the media is exactly the kind of agency abuse the Privacy Act is

designed to prevent. Overnight, the sensationalized disclosure transformed Ms. Page from a

virtually anonymous FBI lawyer known only in her own personal and professional circles to the

subject of unwanted national attention, including ongoing attacks by the President of the United

States. To this day, the President and his supporters continue to weaponize Defendants’ unlawful

disclosure in an attempt to discredit Ms. Page and her former colleagues, despite two separate

reports by DOJ’s Office of the Inspector General finding no evidence of bias affecting any of the

investigative decisions it reviewed.

       This Court need not consider Ms. Page’s Rule 56(d) motion if it denies Defendants’ motion

for summary judgment on the merits. If the Court does reach Ms. Page’s Rule 56(d) request,

however, it should deny or defer the government’s motion for summary judgment until Ms. Page

has had a full opportunity for discovery.

  I.   Ms. Page Has Satisfied the Convertino Factors

       Ms. Page is entitled to Rule 56(d) relief because the Jeffress declaration satisfies all three

factors set forth in Convertino v. U.S. Dep’t of Justice, 684 F.3d 93 (D.C. Cir. 2012). Under

Convertino, a Rule 56(d) declaration “must: (1) ‘outline the particular facts [the party] intends to

discover and why those facts are necessary to the litigation’; (2) explain why the party has not been

able to produce the facts; and (3) demonstrate that the information sought is, in fact, discoverable.”

Fed. Energy Regulatory Comm’n v. City Power Mktg., LLC, 235 F. Supp. 3d 152, 155 (D.C. Cir.

2019) (quoting Convertino, 684 F.3d at 99–100). Where the non-moving party submits a sufficient



                                                  2
         Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 3 of 19




Rule 56(d) declaration, the request “should be granted ‘almost as a matter of course unless the

non-moving party has not diligently pursued discovery of the evidence.’” Convertino, 684 F.3d

at 99 (quoting Berkeley v. Home Ins. Co., 68 F.3d 1409, 1414 (D.C. Cir. 1995)).

        Defendants concede that Ms. Page has “outline[d] the particular facts that she intends to

discover” (the first half of Convertino factor one) and “provide[d] an explanation for why she

could not produce those facts in opposition” (Convertino factor two). Defs.’ Rule 56(d) Opp.,

ECF No. 24, at 3. The only disputes are whether Ms. Page has adequately explained “why

Plaintiff’s proposed discovery is necessary” (the second half of Convertino factor one)—which,

according to Defendants, requires her to show that the information sought is “material” and not

“duplicative” of evidence in the record—and whether she has offered any basis other than

speculation to believe that “evidence of the government’s improper motive exists,” which

Defendants frame as a question of “whether that information is discoverable” (Convertino factor

three). See id. at 3–4, 9–11. Because the facts Ms. Page seeks are material, discoverable, and far

from fully developed in the existing record, this Court should grant Ms. Page’s request for Rule

56(d) relief.

        A. Courts Routinely Grant Rule 56(d) Relief in Similar Circumstances, and the
           Government Has Identified No Authority to the Contrary

        The government’s discussion of the Rule 56(d) standard ignores Privacy Act case law that

is directly on point, and relies instead on cases that are readily distinguishable, e.g., FOIA cases

that turn on presumptions specific to that context, and cases in which substantial discovery had

already occurred. This Court can resolve Ms. Page’s motion by first principles under Rule 56(d),

namely that relief should be granted when the plaintiff has submitted a declaration that adequately

addresses the Convertino factors, particularly where discovery has not yet occurred and the




                                                 3
         Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 4 of 19




defendant relies solely on self-serving declarations to establish disputed factual points. See Pl.’s

Rule 56(d) Mot., ECF No. 20, at 5–6 (citing cases).

       There is a strong presumption in favor of Rule 56(d) relief when the defendant moves for

summary judgment before any discovery has occurred. The D.C. Circuit has “long recognized

that a party opposing summary judgment needs a ‘reasonable opportunity’ to complete discovery

before responding to a summary judgment motion and that ‘insufficient time or opportunity to

engage in discovery’ is cause to defer decision on the motion.” Khan v. Parsons Glob. Servs.,

Ltd., 428 F.3d 1079, 1087 (D.C. Cir. 2005) (quoting Martin v. Malhoyt, 830 F.2d 237, 256 (D.C.

Cir. 1987)); see also First Chi. Int’l v. United Exch. Co., 836 F.2d 1375, 1380 (D.C. Cir. 1988).

Of course, “[a] party suing under the Privacy Act is entitled to the same discovery permitted under

the Federal Rules of Civil Procedure as for any other cause of action.” York v. McHugh, 698 F.

Supp. 2d 101, 109 (D.D.C. 2010) (citing Laxalt v. McClatchy, 809 F.2d 885, 888 (D.C. Cir. 1987));

accord McCready v. Nicholson, 465 F.3d 1, 19 (D.C. Cir. 2006) (holding that a Privacy Act

plaintiff “should be afforded ‘a “reasonable opportunity” to complete discovery before responding

to [the Government’s] summary judgment motion’” where the plaintiff “ha[d] brought at least one

potential inaccuracy to our attention and because the record is wholly undeveloped on the

inaccuracy issue generally”) (quoting Khan, 428 F.3d at 1087)).

       Ms. Page’s case is similar to York v. McHugh, a Privacy Act improper disclosure case in

which the court applied Khan and McCready to grant a motion for relief under what is now Rule

56(d).1 There, as here, the government moved for summary judgment before discovery, arguing

that “the record” (i.e., the declarations attached to its motion) conclusively established the relevant




1
  At the time of York, the provision was denominated Rule 56(f). The provision is substantively
identical to the current Rule 56(d).
                                                  4
         Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 5 of 19




facts. York, 698 F. Supp. 2d at 108. The plaintiff opposed the motion, submitting a declaration

from counsel asserting that “discovery [wa]s necessary in order to obtain evidence regarding the

nature of the records, their disclosure, and intent or willfulness by Defendants’ employees.” Id.

The court granted the request, holding that the plaintiff had “sufficiently pled a claim for violation

of the [Privacy] Act” and was “entitled to obtain discovery to support her claim.” Id. at 109.

        The government’s own cases demonstrate that Rule 56(d) relief is warranted here. The

Folliard case, on which the government relies for the premise that “it is incorrect” to say that Rule

56(d) requests should be granted “more often than not,” stands for the narrow point that each case

should be considered on its own “facts and circumstances.” See U.S. ex rel. Folliard v. Gov’t

Acquisitions, Inc., 764 F.3d 19, 26–27 (D.C. Cir. 2014). Folliard affirmed the denial of Rule 56(d)

relief “in part” and “as to certain products,” but it “left open the possibility of permitting Appellant

to engage in additional discovery.” Id. at 28. Indeed, it emphasized that courts should grant Rule

56(d) relief “‘almost as a matter of course’” under Convertino where, as here, “the facts giving

rise to the cause of action are in the sole possession of the moving party.” Id. at 27 (quoting Ward

v. United States, 471 F.2d 667, 670 (3d Cir. 1973)).

        Defendants’ reliance on Estate of Parsons is equally misplaced. There, the plaintiffs filed

a “barebones” affidavit that stated only that “‘there are essential facts to justify [plaintiffs’]

opposition which have not been presented,’” referring the court to plaintiffs’ separate

memorandum. Estate of Parsons v. Palestinian Auth., 715 F. Supp. 2d 27, 35 (D.D.C. 2010), aff’d,

651 F.3d 118 (D.C. Cir. 2011). The court found that such a “generalized” and “speculative”

affidavit could not “demonstrate that further specified discovery w[ould] defeat a summary

judgment motion.” Id. (quotation marks and citation omitted). Here, in contrast, the government

concedes the Jeffress declaration is not “barebones.” See Defs.’ Rule 56(d) Opp., ECF No. 24, at



                                                   5
         Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 6 of 19




3 (acknowledging that the declaration “outlines the particular facts [Ms. Page] intends to discover

and provides an explanation for why she could not produce those facts in opposition”). As

discussed below, the declaration further explains that these facts are material to the routine use and

willfulness factors of the Privacy Act analysis, Jeffress Decl., ECF Nos. 20-1, 21-2, ¶ 7, and

identifies particular sources from which she plans to seek discovery, id. ¶ 8. The declaration thus

“show[s] ‘specifically how a continuance for further discovery will enable [Ms. Page] to rebut the

assertions contained in the pending summary judgment motion.’” Maduforo v. Urban Serv. Sys.

Corp., 2009 WL 2378743, at *1 (D.D.C. July 31, 2009) (cited in Parsons).

       B. Ms. Page Has Adequately Explained Why the Facts She Intends to Discover Are
          Necessary to the Litigation

       Although the government concedes that Ms. Page has adequately outlined ten areas of facts

she intends to discover, it insists that “the bulk of Plaintiff’s proposed discovery is either

duplicative or immaterial” and thus not “necessary to the litigation.” Defs.’ Rule 56(d) Opp., ECF

No. 24, at 4, 7. Defendants consider to be “duplicative” any information that overlaps with

“information . . . contained in the sworn declarations of Mr. Rosenstein, Mr. Winn, and Mr. Boyd.”

See id. at 4. For topics not addressed in the Rosenstein, Winn, and Boyd declarations and therefore

not susceptible to Defendants’ definition of “duplicative,” Defendants contend that the information

sought is “immaterial.” See id. at 7.

       At bottom, Defendants ask this Court to hold that, contrary to the ordinary course of civil

litigation, Ms. Page is not entitled to investigate the contradictions between publicly available

information and the accounts set forth in their officials’ declarations through either depositions of

those declarants or the collection of other documentary and testimonial evidence—despite the fact

that virtually all of the relevant evidence is within the government’s exclusive possession and




                                                  6
         Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 7 of 19




control. The crux of Defendants’ argument appears to be that Defendants’ declarations in this

Privacy Act case are entitled to a “presumption of good faith.”

       That is wrong. There can be no presumption of good faith where the officials submitting

the declarations are the very officials whose allegedly unlawful conduct forms the basis for the

claim. Just as the government cannot dispose of a Title VII case by submitting a declaration from

the plaintiff’s manager stating that he did not fire the plaintiff because of her race, it cannot defeat

a claim for improper disclosure under the Privacy Act by filing a pre-discovery summary judgment

motion supported by the conclusory, self-serving declarations of some of the officials involved.

              i.   The Government’s Declarations Are Not Entitled to a Presumption of
                   Regularity or Good Faith

       Improper disclosures under the Privacy Act are, by their very nature, irregular and contrary

to law. See 5 U.S.C. §§ 552a(b), (g)(1)(D). Moreover, the questions at issue here—including the

knowledge and motivations of the relevant officials and the purposes for which the records were

disclosed—are particularly fact-intensive and ill-suited to adjudication on a written record, let

alone based solely on self-serving declarations. Courts routinely apply this principle in cases

brought under the Privacy Act’s improper disclosure provision. See, e.g., Brooks v. Veterans

Admin., 773 F. Supp. 1483, 1487 (D. Kan. 1991) (“Issues of what is intentional or what is reckless

misconduct are often difficult to resolve on a summary judgment motion.”); Kassel v. U.S.

Veterans’ Admin., 709 F. Supp. 1194, 1206 (D.N.H. 1989) (holding that whether defendants acted

“in willful disregard of [plaintiff’s] Privacy Act rights . . . depends upon an assessment of witness

credibility,” making summary judgment “rarely appropriate”).

       The government attempts to short-circuit the ordinary progression of a civil case by

importing a “presumption of good faith” from other, materially different litigation contexts,

namely FOIA record requests and APA review on an administrative record. As the government’s

                                                   7
         Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 8 of 19




own cases show, however, that presumption is inapplicable here. See Defs.’ Rule 56(d) Opp., ECF

No. 24, at 6 (citing Fischer v. U.S. Dep’t of Justice, 723 F. Supp. 2d 104 (D.D.C. 2010); Corel

Corp. v. United States, 165 F. Supp. 2d 12 (D.D.C. 2001)). Fischer deals with declarations

attesting to the adequacy of a search in response to a request for information under FOIA or access

to records under the Privacy Act.2 Indeed, the cases Fischer cites expressly cabin the presumption

to the narrow context of document requests and searches. See, e.g., Defs. of Wildlife v. U.S. Dep’t

of Interior, 314 F. Supp. 2d 1, 8 (D.D.C. 2004) (“The issue is . . . whether the government’s search

for responsive documents was adequate. Agency declarations in this regard are afforded a

presumption of good faith.” (quotation marks and citation omitted) (emphasis added)); Trans

Union LLC v. Fed. Trade Comm’n, 141 F. Supp. 2d 62, 67 (D.D.C. 2001) (explaining that, “[i]n

a FOIA action, the Court may award summary judgment to the agency on the basis of affidavits

when” certain requirements are satisfied (emphasis added)). And Corel relates to “the presumption

that government officials act in good faith in the discharge of their duties” in cases brought under

the arbitrary-and-capricious section of the Administrative Procedure Act, Corel, 165 F. Supp. 2d

at 35, an area of law known for its “narrow” and “highly deferential” judicial review, see Baystate

Franklin Med. Ctr. v. Azar, 950 F.3d 84, 89 (D.C. Cir. 2020); City of Santa Monica v. F.A.A., 631

F.3d 550, 559 (D.C. Cir. 2011).

       The government ignores critical distinctions from the FOIA and APA contexts in its

attempt to transplant a presumption of good faith to the very different claims in this case. In any

event, there are particularized reasons that no presumption of good faith could possibly attach on




2
 The Privacy Act permits an individual to request access to records, 5 U.S.C. § 552a(d)(1), and
provides a cause of action where the agency does not comply with a request, id. § 552a(g)(1)(B).
Unlike the cause of action for improper disclosures, see id. § 552a(g)(1)(D), the access-to-records
cause of action does not require the plaintiff to establish willfulness in order to recover damages.
                                                 8
         Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 9 of 19




this record. The declarations of Mr. Rosenstein, Mr. Winn, and Mr. Boyd by no means satisfy the

requirement under Fischer that the declaration be “relatively detailed” and “non-conclusory.” See

Fischer, 723 F. Supp. 2d at 109; compare, e.g., Goland v. Cent. Intelligence Agency, 607 F.2d 339,

353 (D.C. Cir. 1978) (holding FOIA declaration sufficient to show “the thoroughness of the CIA’s

search for responsive documents” because it contained “detailed descriptions of the searches

undertaken” and “why further searches would be unreasonably burdensome”), with Weisberg v.

U.S. Dep’t of Justice, 705 F.2d 1344, 1348 (D.C. Cir. 1983) (noting that, even in FOIA context,

there is no presumption of good faith where declarations “do not denote which files were searched

or by whom, do not reflect any systematic approach to document location, and do not provide

information specific enough to enable [plaintiff] to challenge the procedures utilized” (quotation

marks and citation omitted)). Where, as here, Defendants’ declarations are “incomplete” and

“contain significant gaps,” Pl.’s Opp. to Defs.’ Mot. for S.J., ECF No. 21, at 16–19, the plaintiff

should be permitted to depose at least the signatory of the “conclusory and incomplete”

declaration, see Weisberg, 705 F.2d at 1356.

       At most, the presumption of good faith is just that—a presumption. In the context of a

declaration attesting to the adequacy of a search (which, again, is not the situation here), the

plaintiff may rebut the government’s initial showing “with evidence that the agency’s search was

not made in good faith.” Trans Union LLC v. Fed. Trade Comm’n, 141 F. Supp. 2d 62, 69 (D.D.C.

2001). Here, even the limited pre-discovery record evidence is sufficient to call Defendants’ good

faith into question. In support of her opposition to the government’s motion for summary

judgment, Ms. Page submitted a set of nine publicly available documents—among them internal

DOJ e-mails raising questions about the timing of Mr. Winn’s Privacy Act analysis; messages

from DOJ’s Director of Public Affairs summoning reporters to DOJ late in the evening of



                                                9
        Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 10 of 19




December 12 and instructing them that they could not source the messages to DOJ; and an OIG

press release disclaiming OIG’s knowledge or approval of the Department’s disclosure to the

media—that either raise disputed issues of fact or identify areas for further fact development.

These examples are far from comprehensive; rather, they reflect the limited information available

to Ms. Page and other members of the public through FOIA. But they are enough to contradict

the government’s claim that all of the information needed to resolve this case is contained in its

three gap-filled declarations.

       Deference to the non-moving party’s self-serving declarations is especially inappropriate

when there are factual disputes relating to the knowledge and motivations of the declarants. Here,

the declarants include former Deputy Attorney General Rod Rosenstein and privacy official Peter

Winn, whose reasons for signing off on the disclosure of the text messages are highly material to

whether Defendants disclosed the text messages without a basis in law. In other contexts in which

the success of a claim turns on the defendant’s knowledge and motivations, such as discrimination

and fraud claims, courts routinely allow discovery and refuse to grant summary judgment on the

basis that those issues cannot be decided on the record alone. See, e.g., Casole v. Johanns, 577 F.

Supp. 2d 138, 140 (D.D.C. 2008) (explaining that plaintiffs with discrimination claims are

“generally entitled to take discovery that might reveal” improper motives); Merrill Lynch, Pierce,

Fenner & Smith, Inc. v. Cheng, 697 F. Supp. 1224, 1228 (D.D.C. 1988) (reasoning in a fraud case

that “determination of a defendant’s state of mind is ordinarily inappropriate to resolve on

summary judgment, since it involves drawing inferences from facts upon which reasonable people

can differ”). These principles apply with special force when the information lies in the defendant’s

exclusive knowledge. See Merrill Lynch, 697 F. Supp. at 1228 (“Grace’s intent when he made the




                                                10
        Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 11 of 19




promises to the Chengs is a matter that is likely within his exclusive knowledge, and will have to

be evaluated using extrinsic circumstantial evidence gathered through the discovery process.”).

             ii.   The Requested Discovery Relates to Facts That Are Highly Material and
                   Not Resolved by the Existing Record

       Ms. Page has identified facts to which she lacks access in ten areas critical to the resolution

of this case. See Jeffress Decl. ¶ 6. Contrary to Defendants’ claims, none are fully resolved on

the sparse, pre-discovery record that currently exists.

       Regarding materiality, Defendants do not argue that all of the areas in which Ms. Page

seeks discovery are immaterial to her claim. Rather, they limit their argument to four of the ten.

Those areas are:

           “the identities and roles of all the [DOJ] and/or [FBI] officials involved in the
            December 12 disclosure”;

           “the knowledge and motives of each official who played a significant role”;

           “the reasons for Defendants’ divergence from normal practice in disclosing the
            messages to reporters on December 12”; and

           “the reasons for Defendants’ divergence from normal practice in producing the
            messages to congressional committees on December 12.”

Defs.’ Rule 56(d) Opp., ECF No. 24, at 7–8 (quoting Jeffress Decl. ¶¶ 6a, 6b, 6h, 6i) (alterations

omitted).

       Because facts in these four categories are clearly “capable of affecting the substantive

outcome of the litigation,” see York v. McHugh, 698 F. Supp. 2d. 101, 106 (D.D.C. 2010) (defining

materiality), Ms. Page is entitled to discovery on those points. The first two require little

explanation. Ms. Page cannot fully respond to Defendants’ arguments, e.g., that they properly

analyzed the routine use exception and acted in good faith, without determining which officials

were involved and why they acted as they did. Mr. Rosenstein is just one of multiple officials


                                                 11
           Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 12 of 19




relevant to this analysis, only some of whom are currently known. Others include: Associate

Deputy Attorney General Scott Schools, whose role as a link between Mr. Rosenstein and Mr.

Winn is addressed only minimally in Defendants’ declarations; DOJ Director of Public Affairs

Sarah Isgur Flores, who documents released under FOIA show played a key role in organizing the

disclosure but who does not appear in the declarations at all; any FBI, DOJ, or OIG employee

whose involvement would shed light on the particular systems of records from which Defendants

retrieved and disclosed the messages; and any White House officials who coordinated with DOJ’s

political appointees regarding the disclosure of the text messages and their anticipated political

effects.

           Defendants maintain that only Mr. Rosenstein’s knowledge and motivations matter, see

Defs.’ Rule 56(d) Opp., ECF No. 24, at 9–10, but they cite no authority for that proposition. To

the contrary, the Privacy Act provides for damages if “the agency”—not the disclosing official—

acted “in a manner which was intentional or willful,” 5 U.S.C. § 552a(g)(4) (emphasis added), and

“[r]easonable reliance by some employees cannot immunize an agency from the Privacy Act

consequences of employing other individuals who (allegedly) deliberately” violate the law,

Toolasprashad v. Bureau of Prisons, 286 F.3d 576, 584 (D.C. Cir. 2002) (holding that prisoner

could pursue inaccurate-records Privacy Act claim where members of prison staff relied upon

information in a transfer memorandum that other staff members had deliberately falsified).3

Likewise, Defendants here can be liable if Mr. Rosenstein authorized the disclosure based on

misinformation from other agency employees, even supposing he personally did not act in bad



3
  Toolasprashad brought his suit under a Privacy Act provision that permits a person to sue where
the agency’s failure to maintain accurate records has resulted in an adverse determination.
Toolasprashad, 286 F.3d at 583 (quoting 5 U.S.C. § 552a(g)(1)(C)). In contrast to an access-to-
records claim, see supra note 2, an inaccurate-records claim is subject to the same willfulness
analysis as an improper disclosure claim, see 5 U.S.C. § 552a(g)(4).
                                                12
        Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 13 of 19




faith. Because Mr. Rosenstein’s own declaration makes clear that he relied on information from

others, see Rosenstein Decl., ECF No. 14-4, ¶¶ 10, 11, 13–18, Ms. Page is entitled to identify the

sources of that information and reconcile the motivations of the relevant officials with the publicly

available information suggesting possible bad faith.

       The third and fourth categories Defendants identify as immaterial—“the reasons for

Defendants’ divergence from normal practice in disclosing the messages to reporters on December

12” and “the reasons for Defendants’ divergence from normal practice in producing the messages

to congressional committees on December 12,” Jeffress Decl. ¶¶ 6h, 6i—are material because they

go to the purposes of the disclosure. It is well established that, in evaluating a claim of improper

disclosure under the Privacy Act, courts look to whether “the government’s actions, when

considered ‘in their context,’ were ‘intentional or willful.’” Laningham v. U.S. Navy, 813 F.2d

1236, 1242 (D.C. Cir. 1987) (citation omitted) (emphasis added); see also Beaven v. U.S. Dep’t of

Justice, 622 F.3d 540, 551 (6th Cir. 2010) (explaining that, when evaluating willfulness, “a court

may consider the entire course of conduct that resulted in the disclosure” (emphasis added)).4

Such “context” may include “circumstantial” evidence. Doe v. U.S. Postal Serv., 317 F.3d 339,

343 (D.C. Cir. 2003) (“draw[ing] no distinction” in Privacy Act case “between the probative value

of direct and circumstantial evidence”). This context-focused analysis ensures that a plaintiff can

recover for an improper disclosure even when the agency’s actions were “inadvertent at the last



4
  Accord Laningham, 813 F.2d at 1243 (“We first consider the context in which the documents
were disclosed.” (emphasis added)); Alexander v. F.B.I., 691 F. Supp. 2d 182, 190 (D.D.C. 2010)
(“In order to recover in this action under the Privacy Act, the plaintiffs must prove that the
government’s conduct, when considered in its context, was intentional and willful.” (emphasis
added)), aff’d, 456 F. App’x 1 (D.C. Cir. 2011); Mulhern v. Gates, 525 F. Supp. 2d 174, 184
(D.D.C. 2007) (“An agency acts intentionally or willfully when it acts without grounds for
believing its actions are lawful (i.e., in a way that, in the context of the case, is ‘so patently
egregious and unlawful that anyone undertaking the conduct should have known it
unlawful’) . . . .” (emphasis added)).
                                                 13
        Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 14 of 19




step,” so long as they “were in flagrant disregard of the plaintiff’s rights under the Privacy Act at

other steps along the way and afterward.” Beaven, 622 F.3d at 551 (finding agency disclosure

“willful” without being “intentional” and affirming district court finding of improper disclosure

under the Privacy Act). Indeed, “[o]nly a context-based analysis will allow a court to . . . fulfill

the Privacy Act’s intended purpose.” Id.

       Defendants’ remaining materiality arguments have little to do with materiality. See Defs.’

Rule 56(d) Opp., ECF No. 24, at 9. Rather, they are disputes over the proper scope of discovery,

which are inapposite here and should be raised at the proper time through particularized objections

to discovery requests, the meet-and-confer process, and, if ultimately necessary, a motion for

protective order. In some cases, Defendants exaggerate the discovery Ms. Page seeks.5 In others,

they conflate the information Ms. Page is entitled to seek in discovery with the information she

ultimately needs to prove her case. For example, Defendants note that “Plaintiff cites no case—

and Defendants are unaware of any—that holds that the Privacy Act analysis turns on the

‘knowledge and motives’ of all officials who are ‘involved’ in a disclosure.” Id. at 8. But Ms.

Page never argued that the knowledge and motives of every DOJ or FBI official who participated

in the disclosure, from FBI database specialists to OIG investigators, will ultimately be dispositive.

Rather, the Jeffress declaration simply states that Ms. Page lacks access to information regarding

“the identities and roles of all [DOJ] and/or [FBI] officials involved in the December 12

disclosure” and “the knowledge and motives of each official who played a significant role,”



5
  For example, Defendants’ opposition inaccurately quotes the declaration as proposing to depose
“all senior officials who were involved,” see Defs.’ Rule 56(d) Opp., ECF No. 24, at 8 (quoting
Jeffress Decl. ¶¶ 8a, 8b), when the declaration does not contain the quoted language or propose
this. Instead, it lists specific examples of key officials. Likewise, Defendants quote the declaration
as saying that Ms. Page proposes to request “all correspondence between DOJ and/or FBI
employees involved in the December 12 disclosure,” see id. at 8–9 (quoting Jeffress Decl. ¶¶ 8d),
but the declaration refers only to “correspondence” between such employees.
                                                 14
        Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 15 of 19




Jeffress Decl. ¶¶ 6a, 6b (emphasis added), both of which are necessary to respond to Defendants’

motion for summary judgment.

       Defendants’ arguments regarding “duplicative” discovery, which relate to five of the ten

areas identified in the Jeffress declaration, are even weaker. See Defs.’ Rule 56(d) Opp., ECF No.

24, at 4 (quoting Jeffress Decl. ¶¶ 6c–6g). Defendants insist that all material information on these

topics is “already in the record” because it “is contained in the sworn declarations of Mr.

Rosenstein, Mr. Winn, and Mr. Boyd.”           Id.     But Convertino entitles Ms. Page to a “full

opportunity” for discovery, not merely the opportunity to accept the selective accounts of

Defendants’ declarants. See 684 F.3d at 99. The fact that Defendants include some information

about each of the above topics in the declarations does not bar Ms. Page from conducting discovery

to resolve inconsistencies with public information and develop material facts not included in the

existing record. See Pl.’s Rule 56(d) Mot., ECF No. 20, at 5–6 (citing cases).

       Defendants do not even attempt to argue that the final area Ms. Page proposes for

discovery, the “credibility of Defendants’ declarants,” is immaterial or duplicative. See Defs.’

Rule 56(d) Opp., ECF No. 24, at 9–10. Rather, they insist that Ms. Page’s request for discovery

is based on “mere speculation” and that she has not provided a reasonable basis to show that she

should be allowed to test those accounts. Id. at 10. As explained in Ms. Page’s summary judgment

opposition, however, the gaps in the government’s declarations provide ample basis for

depositions.   See Pl.’s Opp. to Defs.’ Mot. for S.J., ECF No. 21, at 10–14.              Rather than

“speculat[ing] that other, as-yet unidentified facts might exist,” Sheppard v. United States, 640 F.

Supp. 2d 29, 36 (D.D.C. 2009) (denying Rule 56(f) discovery on that basis), Ms. Page has directly

“call[ed] into question the veracity of [Defendants’] declaration[s],” “present[ed]” multiple

“matter[s] that might raise an issue of material fact,” and identified precisely the discoverable facts



                                                  15
          Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 16 of 19




that would resolve those disputes, Radack v. U.S. Dep’t of Justice, 402 F. Supp. 2d 99, 107 (D.D.C.

2005).6

          C. Both the Declarations and the Limited Publicly Available Information Make
             Clear That Discovery Would Reveal Additional Discoverable Facts

          As noted, rather than challenging the “discoverab[ility]” of the facts identified in the

Jeffress declaration under Convertino factor three, Defendants argue that Ms. Page is on a “fishing

expedition” for facts regarding Defendants’ improper motives. See Defs.’ Rule 56(d) Opp., ECF

No. 24, at 9–11. But the existing record makes clear that multiple categories of material,

discoverable facts remain to be developed. These facts are identified in the Jeffress declaration

and discussed in detail in Ms. Page’s summary judgment opposition. Rather than repeating them

here, this reply provides representative examples below.

          First, Defendants can hardly dispute that depositions of their three declarants would

produce information that is discoverable and not contained in the existing record. Ms. Page seeks

these depositions to fill the material gaps in the declarations and to reconcile those accounts with

conflicting publicly available information. See Jeffress Decl. ¶ 8a.

          Second, facts regarding the content of Defendants’ purported Privacy Act analysis are both

discoverable and largely absent from the record. Mr. Winn’s declaration gives only a brief

summary of the factors he considered and does not specify which parts of the analysis he conducted

before the disclosure occurred. See Winn Decl., ECF No. 14-6, ¶¶ 11–18. In order to fully respond

to Defendants’ summary judgment motion, Ms. Page seeks the written Privacy Act opinion Mr.




6
  In Radack, the court granted summary judgment for defendant DOJ because, “[w]hile it is clear
that [plaintiff] disagrees with DOJ, she has not identified, or even speculated about the existence
of, any alternate source of information that might refute DOJ’s assertion.” 402 F. Supp. 2d at 107
n.9. Here, the government does not—because it cannot—assert that Ms. Page has not identified
any alternate sources of information that might refute the government’s declarations.
                                                 16
        Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 17 of 19




Winn and his colleagues ultimately provided to Mr. Schools in January 2018, see Jeffress Decl.

Ex. F, ECF No. 21-8 (e-mail correspondence referencing this written opinion), as well as non-

conclusory information about any oral advice he provided at an earlier date. Notably, Defendants

do not assert that Mr. Winn’s written opinion and related correspondence are non-discoverable

under the third Convertino factor because they are privileged, though Ms. Page raised that point in

her summary judgment opposition. See Pl.’s Opp. to Defs.’ Mot. for S.J., ECF No. 21, at 11.

       Third, as discussed above, the evidence in the record does not resolve “whether Defendants

disclosed the records from the DOJ Office of the Inspector General (‘OIG’) Investigative Records

System, another system of records, or multiple systems of records.” Jeffress Decl. ¶ 6c. These

facts are dispositive; without them, the Court cannot even begin the process of analyzing whether

Defendants’ relied-upon routine use applies.

       Because routine uses are system-specific, Defendants must show that they retrieved and

disclosed the records solely from the OIG-001 system before they can establish that a routine use

for the OIG-001 system disposes of the claim. But Defendants insist on keeping their options

open—including the option to argue that the records did not come from a system of records at all.

See Defs.’ Rule 56(d) Opp., ECF No. 24, at 4 n.1. The Winn declaration merely states that Mr.

Winn “assum[ed] the text messages at issue came from a system of records maintained by the

OIG.” See Winn Decl., ECF No. 14-6, ¶ 9. Defendants’ answer admits that DOJ officials

“obtained” or “received” the messages from OIG before disclosing them to the media, but it does

not rule out the possibility that the disclosing officials retrieved and disclosed the messages from

other systems in which they were maintained. See Answer, ECF No. 15, ¶¶ 3, 43, 65; see also

Defs.’ Reply in Support of Mot. for S.J., ECF No. 25, at 14 (agreeing that it is “conceivable” that

the records were contained in multiple systems). Indeed, Defendants’ summary judgment reply



                                                17
        Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 18 of 19




raises the possibility that the records could have been “located within a system of records

maintained by [ODAG] . . . after that component received the text messages from OIG.” See Defs.’

Reply in Support of Mot. for S.J., ECF No. 25, at 14.7

       To avoid the implications of these factual deficiencies, Defendants mischaracterize Ms.

Page’s position as “requir[ing] the government to ensure that the disclosure is permitted by the

SORN of all other systems of records in which the same information may also be stored.” Id. But

Ms. Page argued no such thing. Rather, her summary judgment opposition explained that

“Defendants cannot extinguish Ms. Page’s claims by simply assuming that a particular system is

the relevant one”; instead, Defendants must “either establish that the records were disclosed from

a particular system, then prove that the disclosure was permissible under a routine use specific to

that system, or otherwise dispose of the claims with respect to all of the systems at issue (for

example, by showing that a non-system-specific Privacy Act exception applies).” Pl.’s Opp. to

Defs.’ Mot. for S.J., ECF No. 21, at 23.

       As Defendants’ muddled statements suggest, the underlying facts are far from clear. For

example, an e-mail chain involving Mr. Schools, Mr. Winn, and others who participated in the

Department’s Privacy Act analysis suggests that the PDF of text messages Mr. Schools forwarded

to Mr. Winn on December 12 came from an FBI official—namely, a Unit Chief in the External

Audit Management Unit, Inspection Division. See Jeffress Decl. Ex. F, ECF No. 21-8, at 10.

Discovery is needed to determine whether Defendants disclosed the messages solely from the OIG-



7
    Defendants’ argument that Mr. Winn’s Privacy Act analysis “appl[ies] equally” to the
“substantively identical” routine uses for OIG-001 and DAG-013 betrays their misunderstanding
of the routine use exception. See Defs.’ Reply in Support of Mot. for S.J., ECF No. 25, at 14–15.
At minimum, because the compatibility analysis looks to the relationship between the purpose of
disclosure and “the purpose for which [the relevant record] was collected,” 5 U.S.C. § 552a(a)(7),
it is critical whether the records were “collected” by OIG for use in an investigation or “collected”
by ODAG for some other purpose.
                                                 18
        Case 1:19-cv-03675-TSC Document 27 Filed 05/18/20 Page 19 of 19




001 system. If the messages were retrieved and disclosed from other systems as well, a routine

use exception for the OIG-001 system would not dispose of the claim.

                                           *   *    *

       As the facts above show, Ms. Page’s request for discovery is far from a “fishing

expedition.” Ms. Page asks for nothing more than the basic process afforded by D.C. Circuit

precedent and the Federal Rules: “a ‘reasonable opportunity’ to complete discovery before

responding to [the Government’s] summary judgment motion.” McCready v. Nicholson, 465 F.3d

1, 19 (D.C. Cir. 2006) (quoting Khan, 428 F.3d at 1087).

                                       CONCLUSION

       If this Court does not deny Defendants’ motion for summary judgment on the merits, it

should deny or defer that motion pursuant to Federal Rule of Civil Procedure 56(d).


Dated: May 18, 2020                                 Respectfully submitted,

                                                    /s/ Amy Jeffress
                                                    Amy Jeffress (D.C. Bar No. 449258)
                                                    Robert J. Katerberg (D.C. Bar No. 466325)
                                                    Kaitlin Konkel (D.C. Bar No. 1021109)
                                                    ARNOLD & PORTER
                                                      KAYE SCHOLER LLP
                                                    601 Massachusetts Avenue NW
                                                    Washington, DC 20001-3743
                                                    Telephone: (202) 942-5000
                                                    Fax: (202) 942-5999

                                                    Counsel for Plaintiff Lisa Page




                                               19
